DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR 10-2012-0087207, translated copy) in view of Jung et al. (PGPUB Document No. US 2019/0095712).
Regarding claim 1, Shin teaches a method of fabricating a sticker on which a user-edited image has been printed, the method comprising steps of: 
(c) requesting, by the mobile terminal, a printing device to print the sticker image (user printing the AR sticker (Shin: 0051)); and 
(d) printing, by the printing device, the sticker image on a member (printing and attaching the AR sticker to an object/product (Shin: 0062)) and transmitting the printed sticker to the mobile terminal (issuing the AR sticker to the user terminal (Shin: 0062). Note, Shin discloses the issuing step occurs prior to the step of printing the AR sticker on a member. The claimed invention does not explicitly recite/require the transmitting (issuing) and printing steps occurring chronologically in the order recited).

However, Shin does not expressly teach but Jung teaches
(a) Requesting, by a mobile terminal, a sticker template provided to be capable of being directly edited by a user from a server and receiving the sticker template from the server (the photos provided to the user, from which an AR marker is selected, corresponds to the template (Jung: 0146, FIG.13)); 
(b) Directly editing, by the mobile terminal, a sticker image using the sticker template (the user can edit the size, color, etc. of the selected photo (marker) (Jung: 0146, FIG.13)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Shin such that the issued/transmitted AR sticker/marker is selected and customized in the manner taught by Jung, because this enables an added level of user customization.

Regarding claim 2, the combined teachings as applied above teaches the method of claim 1, wherein the step (b) comprises steps of: selecting, by the mobile terminal, one of multiple sticker templates, selecting an image in the selected sticker template (photos provided to the user, from which an AR marker is selected, corresponds to the template (Jung: 0146, FIG.13)), entering an edit mode for the image and editing the selected image, and storing the edited sticker image (the user can edit the size, color, etc. of the selected photo (marker) (Jung: 0146, FIG.13)).

Regarding claim 9, Shin teaches a system providing an augmented reality service using an AR sticker fabricated by a user, the system comprising: 
Generating AR content, and transmitting AR content to the server (producing and uploading AR content to the AR service server (Shin: 0005)); 
The server receiving the AR content from the mobile terminal, storing the AR content in an AR database (the AR service server storing said content (Shin: 0005)), 
And generating an AR sticker (receiving the AR sticker and associated content (Shin: 0005)) by inserting a marker based on the AR content into the AR sticker image (the AR sticker of Shin corresponds to the AR maker as known in the art, as the AR content is registered with the AR sticker. Therefore, the Examiner submits that the AR sticker of Shin comprise attributes of an AR marker); 
And a printing device printing the AR sticker received from the mobile terminal (printing the AR sticker to an object/product (Shin: 0062)) and transmitting the printed AR sticker (transmitting AR sticker information (Shin: 0008)).

However, Shin does not expressly teach,
(1) A mobile terminal receiving, from a server, an AR sticker template provided to be capable of being directly edited by a user, editing an AR sticker image, 
(2) Generating and transmitting AR sticker image to the server; 
(3) The server receiving the AR sticker image from the mobile terminal, storing the received AR sticker image an AR database

(1) Jung teaches a mobile terminal receiving, from a server  (the photos provided to the user, from which an AR marker is selected, corresponds to the template (Jung: 0146, FIG.13)), an AR sticker template provided to be capable of being directly edited by a user, editing an AR sticker image, (the user can edit the size, color, etc. of the selected photo (marker) (Jung: 0146, FIG.13)) and generating AR content corresponding to the AR sticker image (content production unit 220 of the user device producing AR content (Shin: 0026, 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Shin such that the issued/transmitted AR sticker/marker is selected and customized in the manner taught by Jung, because this enables an added level of user customization.

(2)(3) Jung further teaches generating and transmitting AR sticker image to the server (user uploading the representative marker and associated AR object to a server (Jung: 0063, 0071)) and the server receiving the AR sticker image from the mobile terminal, storing the received AR sticker image an AR database (the received representative marker being stored at the server requires said marker being stored in some form of database).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the user is able to determine/create and transmit AR sticker content (corresponds to Jung’s representative marker), because this enables an added level of user customization.

Regarding claim 10, the combined teachings as applied above teaches the system of claim 9, wherein: the mobile terminal comprises an AR content generation unit generating AR content displayed on the AR sticker image in response to a user input (the camera pointing at the AR sticker (user input) and downloading corresponding AR content from the server (Shin: 0030-0031)), and the AR content is at least one of a dynamic image, a sound, text, a 2D image, a sticker or a video (3D video produced by the user (Shin: 0004, claim 3)).
However, the combined teachings as applied above does not expressly teach but Jung teaches generating AR content overlapped and displayed on the AR sticker image (Jung: s930 of FIG.9).
The combined teachings above contained a device which differed the claimed process by the substitution of the steps of not specifying where the AR content is displayed.
Jung teaches the substituted step of displaying AR content overlapped with the marker.
The functions of the markers of the combined teachings and Jung were known in the art to effectively display AR content relative to the AR marker/sticker.
The AR display position of the combined teachings could have been substituted with the steps of displaying the AR content overlapped with the marker.
The results would have been predictable and resulted in equally displaying AR content relative to the marker/sticker. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, the combined teachings as applied above teaches the system of claim 9, wherein the server comprises an AR sticker generation unit generating the AR sticker by inserting the marker corresponding to the AR content into the AR sticker image (the AR sticker of Shin corresponds to the AR maker as known in the art, as the AR content is registered with the AR sticker. Therefore, the Examiner submits that the AR sticker of Shin comprise attributes of an AR marker).

Regarding claim 12, the combined teachings as applied above teaches the system of claim 9, wherein: the AR sticker template comprises various images and text capable of being directly edited by the user (the user can edit the size, color, etc. of the selected photo (marker) (Jung: 0146, FIG.13)), and the image is at least one of a character, an animal, a flower, a figure or a pattern (the selectable images of Jung comprise of a flower, character as shown in FIG.13).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jung in view of Takahashi (PGPUB Document No. US 2013/0235078) in view of SENECALABEL (“Printing Process”, URL: https://web.archive.org/web/20170208220355/http://www.senecalabel.co‌m‌/printing-process/).
Regarding claim 3, the combined teachings as applied above teaches the method of claim 1, wherein: the printed AR sticker is attached to an object such as a product (Shin: 0004).
However, the combined teachings as applied above does not expressly teach the member comprises a release layer, an adhesion layer positioned on the release layer, a body layer positioned on the adhesion layer, and a design layer positioned on the body layer, and the edited sticker image is printed on the design layer.
Takahashi teaches printing AR markers on a sticker (Takahashi: 0021). The “Label Layers” figure of Senecalabel teaches the sticker comprising a release layer (liner), an adhesion layer positioned on the release layer (adhesive), a body layer positioned on the adhesion layer (face stock), and a design layer positioned on the body layer (printed image), and the edited sticker image is printed on the design layer (the AR sticker of the combined teachings corresponding to the printed image of Senecalabel).
As to the combination with Takahashi, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that attaching the printed AR sticker to an object (taught by Shin) is done by utilizing an AR sticker (AR marker of Shin) printed on a physical sticker as taught by Takahashi, because this enables an effect method of attaching AR markers to objects.
As to the combination with Senecalabel, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to create the sticker of the combined teachings in the manner taught by Senecalabel, because this enables an effective method of creating stickers.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jung in view of Takahashi (PGPUB Document No. US 2013/0235078) in view of Manwiller (PGPUB Document No. US 2016/017683).
Regarding claim 4, the combined teachings as applied above teaches the method of claim 1, wherein: the printed AR sticker is attached to an object such as a product (Shin: 0004).
Takahashi teaches printing AR markers on a sticker (Takahashi: 0021)
However, the combined teachings as applied above does not expressly teach but Manwiller teaches the member comprises a protection film (pigment layer 18, Manwiller: 0045), a design layer positioned on the protection film (printed image 16, Manwiller: 0045), a transcription-induced layer positioned on the design layer (image transfer layer 14, Manwiller: 0045), and a release layer positioned on the transcription-induced layer (release layer 12, Manwiller: 0045), and a design printed by printing the edited sticker image on the design layer is transcribed into a body (printed image 16 that is to be transferred onto the surface (body) of the desired object (Manwiller: 0003)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to print the AR sticker on a water decal as taught by Manwiller, because this enables an added variety of means of applying the AR sticker.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jung in view of Takahashi.
Regarding claim 5, the combined teachings as applied above does not expressly teach but Takashi teaches a sticker having a user-edited image printed on the sticker and fabricated using a method of claim 1 (Takahashi teaches printing AR markers on a sticker (Takahashi: 0021)).
before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that attaching the printed AR sticker to an object (taught by Shin) is done by utilizing an AR sticker (AR marker of Shin) printed on a physical sticker as taught by Takahashi, because this enables an effect method of attaching AR markers to objects.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jung in view of Takahashi.
Regarding claim 6, Shin teaches a method of providing an augmented reality service using an AR sticker fabricated by a user, the method comprising steps of: 
 (c) receiving, by the server, the AR content from the mobile terminal (user uploads content to the AR service server (Shin: 0005)), storing the AR content in an AR database (the AR service server storing said content (Shin: 0005)), and generating an AR sticker comprising the AR sticker image and the AR content (receiving the AR sticker and associated content (Shin: 0005)); 
(d) receiving, by the mobile terminal, the AR sticker generated by the server (receiving the AR sticker and associated content (Shin: 0005)) and requesting a printing device to print the AR sticker by transmitting the AR sticker (printing the AR sticker (Shin: 0062, wherein the Examiner submits that printing the AR sticker requires sending the AR sticker to the printing device)); and 
(e) printing, by the printing device, the AR sticker and transmitting the printed AR sticker (printing the AR sticker to an object/product (Shin: 0062)).

However, Shin does not expressly teach,
(a) requesting, by a mobile terminal, an AR sticker template provided to be capable of being directly edited by a user from a server and transmitting, by the server, the AR sticker template;
(b) directly editing, by the mobile terminal, an AR sticker image using the AR sticker template and generating AR content corresponding to the AR sticker image; 
(c) further receiving, by the server, the AR sticker image, and storing the received AR sticker image in an AR database
(e) the printed AR sticker being printed on a transparent plastic member.

(a)(b) Jung teaches (a) requesting, by a mobile terminal, an AR sticker template provided to be capable of being directly edited by a user from a server and transmitting, an sticker template from the server (the photos provided to the user, from which an AR marker is selected, corresponds to the template (Jung: 0146, FIG.13)); 
(b) Directly editing, by the mobile terminal, an AR sticker image using the AR sticker template (the user can edit the size, color, etc. of the selected photo (marker) (Jung: 0146, FIG.13)) and generating AR content corresponding to the AR sticker image (content production unit 220 of the user device producing AR content (Shin: 0026, 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Shin such that the issued/transmitted AR sticker/marker is selected and customized in the manner taught by Jung, because this enables an added level of user customization.

(c) Jung teaches further receiving, by the server, the AR sticker image, and storing the received AR sticker image in an AR database (user uploading the representative marker and associated AR object to a server (Jung: 0063, 0071)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the user is able to determine/create and transmit AR sticker content (corresponds to Jung’s representative marker), because this enables an added level of user customization.

(e) Further, although the combined teachings above teach attaching the printed AR sticker to an object such as a product (Shin: 0004), the combined teachings as applied above does not expressly teach the printed AR sticker being printed on a transparent plastic member.
Takahashi teaches printing AR markers on a sticker (Takahashi: 0021). Deng teaches printing sticker content on a transparent paper (content printed on a transparent sticker (Deng: 0063)). 
As to the combination with Takahashi, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that attaching the printed AR sticker to an object (taught by Shin) is done by utilizing an AR sticker (AR marker of Shin) printed on a physical sticker as taught by Takahashi, because this enables an effect method of attaching AR markers to objects.
As to the combination with Deng, the combined teachings above contained a device which differed the claimed process by the substitution of the steps of an AR sticker not printed on a transparent plastic member.
Deng teaches the substituted step of a transparent printed sticker.
The stickers of the combined teachings (Takashi) and Deng were known in the art to effectively adhere to a desired surface/object.
Takahashi’s steps of printing the AR sticker of Shin onto a non-transparent member could have been substituted with the steps of printing the AR sticker onto a transparent member (taught by Deng).
The results would have been predictable and resulted in equally adhering to desired surfaces/objects. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, the combined teachings as applied above teaches the method of claim 6, further comprising steps of: (f) photographing, by the mobile terminal, the AR sticker, transmitting AR sticker information to the server when a marker is identified in an obtained image (photographing the AR sticker and transmitting AR sticker information from the user terminal to server (Shin: 0039)), and receiving AR content corresponding to the AR sticker information (receiving corresponding AR content from the server (Shin: 0039)); and (g) displaying, by the mobile terminal, the received AR content based on the AR sticker information (The display section displaying the contents downloaded from the AR service server on the screen (Shin: 0006)).

Regarding claim 8, the combined teachings as applied above teaches the method of claim 6, wherein the AR object comprises at least any one of a dynamic image, a sound, text, a 2D image, a sticker or a video corresponding to the marker (3D video produced by the user (Shin: 0004, claim 3)).

Allowable Subject Matter
Claims 13-17 and 18 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616